Citation Nr: 1516570	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a knee disorder.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

REMAND

The Veteran claims entitlement to service connection for a tinnitus, a back disorder and a knee disorder.  She claims that she has these current disabilities as a result of her duties involving parachute training during service.  

The Veteran's DD 214 confirms that she was awarded the parachute badge and served as an Army parachute rigger during service.  She testified that these duties involved multiple parachute training jumps which resulted to injury to her knees and back as well as exposure to aircraft noise during the flights for these jumps resulting in tinnitus.  Her testimony is credible and consistent with the evidence contained in her service personnel records.  

The Veteran separated from active duty in February 2004.  VA has inexplicably been unable to obtain complete copies of her service treatment records.  Initially, VA only obtained a copy of the Veteran's entrance examination report along with some service personnel records.  The original response obtained indicates that the records request was "invalid" based upon the release from active duty date provided.  A request to a specific Army Hospital was returned indicating that no records were located.  However, subsequently, electronic copies of service treatment records from this Army Hospital were obtained, as well as records from a civilian hospital during the Veteran's period of service.  Thus, initial responses obtained from the records repository were negative, but subsequently some service treatment records were found.  Under these circumstances, the Board concludes that additional searches for the Veteran's complete service treatment records should be conducted on remand.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Additional efforts to obtain complete copies of the Veteran's service treatment records are required.  

No VA Compensation and Pension examinations have been conducted with respect to the issues on appeal.  The available evidence tends to support the possibility of the claimed injuries during service.  Accordingly, Compensation and Pension examination for all claimed disabilities is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Make an additional attempt to obtain a complete copy of all of the Veteran's service treatment records, including separation examination report, from the service department or appropriate records depository.  Ensure that the records request contains all proper identifying information for the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination for back disorders to determine whether any current back disorder is related to the Veteran's military service including reported injury during parachute jumps.  The report of examination must include a detailed account of all manifestations of symptoms involving the back found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran currently has a current back disorder and if any current back disorder is the result of her military service, to include being related to the instance of reported back pain after parachute jumps noted in the electronic copies of service treatment records.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination for knee disorders examination to determine whether any current disorder of either knee is present and related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of symptoms involving the knees found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if any current knee disorder is the result of her military service, including injury during parachute jumps.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA audiology examination to determine whether any current hearing tinnitus disorder is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, the Veteran's statements, and with consideration of the audiology findings on examination and the Veteran's exposure to aircraft noise in her duties as an airborne parachute rigger during service the examiner must indicate an opinion as to whether any degree of tinnitus is related to the Veteran's military service or noise exposure therein. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Please note the recent change of address indicated in the VBMS portion of the claims file.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




